Citation Nr: 0511781	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  02-03 399A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from May 1978 to August 
1980.

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  
In February 2004, the Board remanded this matter for 
additional development.  Regrettably, all requested 
development has not been accomplished and the case must be 
remanded once again.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the February 2004 remand, the Board noted that the veteran 
reported having received VA treatment since discharge from 
hospitalization in March 2001.  The Board noted that the 
medical evidence of record included VA treatment records 
dated through June 2001, and requested that all subsequent 
treatment records be obtained and associated with the claims 
file.  This was not accomplished.  The record indicates that 
he continues to receive treatment for his psychiatric 
disorder.  Specifically, the report of a May 2004 VA 
examination indicates that computerized medical record was 
available to the examiner, and that these records showed 
visits in psychiatry every three to six months.  Prior to 
further consideration of the matter on appeal, the RO must 
obtain all outstanding VA treatment records and associate 
them with the claims file.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the necessary 
steps to obtain any outstanding pertinent 
records, to include VA treatment records 
from the Memphis VA Medical Center for 
the period from June 2001 to the present.  
If the veteran identifies any other 
outstanding pertinent records or if the 
RO becomes aware of the existence of 
additional pertinent records not already 
associated with the claims file, those 
records are to be obtained.  If, after 
making reasonable efforts, the RO cannot 
locate such records, the RO must 
specifically document what attempts were 
made to locate the records, and indicate 
in writing that further attempts to 
locate or obtain any government records 
would be futile.  The RO must then:  (a) 
notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any 
further action it will take with respect 
to the claim.  The claimant must then be 
given an opportunity to respond.

2.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the claim based on all the 
evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




